Citation Nr: 1145090	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  97-11 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at law



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from October 1973 to August 1978.  This matter first came before the Board of Veterans' Appeals (Board) on appeal from a March 1996 rating decision of the Department of Veterans Affairs (VA) Houston Regional Office (RO), which denied a claim to reopen the veteran's claim of service connection for an a psychiatric disorder.  He appealed and, in an April 1998 decision, the Board also denied the claim to reopen.  The Veteran, in turn, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated in March 1999, the Court vacated the Board's decision and remanded the matter for further adjudication.  After the parties filed a Joint Motion for Remand, the Court noted that the analysis required to reopen a previously denied claim had been significantly altered since the Board's April 1998 decision.  Compare Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), and Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Court directed the Board to readjudicate the claim based on the regulatory definition of "new and material evidence" set out at 38 C.F.R. § 3.156(a) as interpreted by Hodge.  In a June 2000 decision the Board reopened the claim of service connection for a psychiatric disorder and remanded the matter for de novo consideration.  In January 2007, the Board sought an independent medical expert's (IME) opinion in this matter.

In a decision issued in November 2007, the Board denied the Veteran's claim.  The Veteran appealed that decision to the Court.  In March 2009, the Court issued an order that vacated the November 2007 Board decision and, in part, remanded the matter on appeal for readjudication consistent with the instructions outlined in a February 2009 Joint Motion by the parties.  In September 2011, the Board sought a VHA (Veteran's Health Administration) medical expert opinion in this matter.


FINDING OF FACT

Schizophrenia, a psychosis, is reasonably shown to have been manifested to a compensable degree within one year following the Veteran's separation from service.  
CONCLUSION OF LAW

The Veteran's schizophrenia may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.130, Diagnostic Code (Code) 9203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  Given the favorable disposition herein  (i.e., grant of service connection for schizophrenia), there is no reason to belabor the impact of the VCAA in this matter.  No conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as a psychosis, to a degree of 10 percent or more within one year following separation from active duty service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Schizophrenia is a psychosis.  See 38 C.F.R. § 3.384.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

III. Factual Background and Analysis

The Veteran contends that he has schizophrenia which became manifest during service (or was manifested to a compensable degree within a year following his separation from service, so as to warrant presumptive service connection).  

There are numerous opinions of record concerning the Veteran's diagnosis.  Some have attributed his paranoia to substance abuse and personality disorders, including antisocial personal disorder.  Others have attributed it to schizophrenia.  In 2001 the Veteran was convicted of assault, and received a 25-year sentence.  

The evidence against the claim (the "negative" evidence) includes a May 2007 independent medical expert opinion by Alison Fife, M.D., who concludes that the Veteran has a personality disorder with borderline, antisocial, and paranoid features; cocaine abuse and dependence in remission; and alcohol abuse and dependence in remission.  Her explanation of reasoning for the opinion includes that the Veteran had a history of antisocial behavior predating service and that the record does not show evidence that the Veteran meets the full criteria for a diagnosis of schizophrenia.  Specifically, she related his paranoid ideation to substance abuse and says "there is considerable question as to how fixed his paranoia is."  She concludes that the evidence of longstanding and chronic substance abuse likely contributed in a very large part to the Veteran's antisocial behavior.

Other "negative" medical opinions have made similar findings.  A February 2004 VA opinion by J. Stephen Davey, Ph.D., and a December 2002 opinion by Bruce Allen, Ph.D., diagnosed cocaine and alcohol abuse, both in remission while in a controlled environment, and delusional disorder.  Dr. Davey noted he could not examine the Veteran because the Veteran was incarcerated and concluded that "the Veteran's paranoid ideation is due to his addictive and antisocial personality disorder."  In January 1982 a board of three psychiatrists had concluded that the diagnosis of schizophrenia was not well established, and that the Veteran demonstrated a lifelong character disorder.

On the other hand, the "positive" October 2003 opinion (which supports the claim) by Jonathan Mangold, Ph.D., found "strong and irrefutable evidence that [the Veteran] has had full-blown Paranoid Schizophrenia since within a year of discharge."  Dr. Mangold described the Veteran's pre-service brushes with the law as "petty criminality" [suggesting that therefore they were not evidence supporting a diagnosis of an antisocial personality disorder] and found "by all accounts [the Veteran] was able to control his asocial impulses until 1977, when he was 24", and attacked a driver who had backed into his car.  In support, Dr. Mangold cited to statements by fellow service members (made in March 1978 during the Veteran's post-trial clemency evaluation) that the Veteran's work performance had been excellent during the last one and one-half to two years. Dr. Mangold found the fact that the Veteran had Haldol (an antipsychotic medication) prescribed in service as weighing against a diagnosis of a personality disorder.  Dr. Mangold found that the Veteran was in the prodromal phase of paranoid schizophrenia when he was assessed in service as having "explosive personality" (now intermittent explosive disorder).  Dr. Mangold interpreted service treatment records a week later to show signs of decompensation, and stated that when another month passed without significant improvement, that fact argued against a [diagnosis of] reactive depression in a personality-disordered person.  He also found the Veteran's testimony at a July 1979 hearing to demonstrate the signs of a thought disorder.  

Dr. Mangold then went through the diagnostic criteria for paranoid schizophrenia in DSM-IV.  He pointed to evidence in the claims folders that he believed demonstrated characteristics of paranoid schizophrenia like delusions, hallucinations, social/occupational dysfunction, and duration.  He cited to Social Security Administration (SSA) disability examinations in 1984 and 1988 as well as VA treatment records.

In addition, other "positive" evidence includes an August 1981 VA examination that diagnosed paranoid schizophrenia.  A November 1982 VA hospital summary also concluded, based on observations of the Veteran as an inpatient, as well as psychological testing, that "the presence of paranoid schizophrenia" was "clearly confirmed."

Most recently, a September 2011 VHA opinion prepared by Lee H. Bowlus, M.D., a board certified VA psychiatrist, concluded that the Veteran's "condition is at least as likely as not Schizophrenia."  Dr. Bowlus noted that he had reviewed the claims folders, including treatment records from Tarrant County Hospital developed within the year following the Veteran's separation from service that indicated paranoia and possible schizophrenia.  Dr. Bowlus noted subsequent records that also diagnosed schizophrenia, including a VA examination report, 1982 SSI reports, 1984 records from Houston VAMC, 1987 records from the Texas Department of Corrections, and 1995 records from the Houston VAMC.  He also noted the conclusions of Drs. Fife and Mangold.

Dr. Bowlus explained that the fact that the Veteran "has spent considerable weeks/months/years locked up in psychiatric wards mostly in Texas" as well as the fact that "he was treated extensively with antipsychotic medications (Mellaril, Loxitane, Haldol, Risperidal, Zyprexa, etc) at therapeutic antipsychotic dosages [with monitoring for compliance by nursing staff and minimal, if any, access to illegal drugs of abuse] and nonetheless required stays of weeks to improve" supported a finding that a biologic disorder like schizophrenia was the cause.  Dr. Bowlus noted that drug induced states, on the other hand, "typically clear in a day or so."

Dr. Bowlus concluded that "[j]udging by the record from Warrant (sp) County Hospital in 1979 this problem likely aro[]se within twelve months of discharge from the Air Force."

Based on the relative equipoise of the conflicting evidence on the question of whether the Veteran experienced symptoms of a psychotic disorder within one year following service, the Board will resolve reasonable doubt in the Veteran's favor to find that he experienced psychotic symptoms within a year of separation from service.  See Wensch, 15 Vet. App. at 367; see Wood, 1 Vet. App. at 193.

Under 38 C.F.R. § 3.309, it is not enough for the acquired psychiatric disorder to manifest within one year from service separation, it must manifest to a compensable degree within one year from service separation.  A compensable rating is assigned for an acquired psychiatric disorder with occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  
38 C.F.R. § 4.130, DC 9203.

The evidence reflecting post-service symptoms of schizophrenia within one year after service separation includes the Tarrant County Hospital records dated in July and August 1979 (within one year after separation from service) when paranoia was diagnosed and the antipsychotic medication, Haldol, was prescribed.

Based upon the evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that, within one year after his separation from service in August 1978, his schizophrenia (a psychosis) approximated the criteria for a compensable (10 percent) rating under Code 9203.  38 C.F.R. § 4.130.  For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that presumptive service connection for schizophrenia is warranted.  


ORDER

Service connection for schizophrenia is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


